WILLIAMS, C.
This proceeding was begun, by petition filed in the circuit court of St. Clair county, to establish a public road. The petition was filed August 3,1908, and was signed by about 60 freeholders of the municipal township in which the proposed road was to be located. Three of the petitioners -resided in the immediate- neighborhood of the proposed road.
The petition was accompanied by a list purporting to contain the names of all resident persons owning land through which said proposed road would run, together with a statement of those damaged and those who were willing to give land for the right of way. J. G-. Ripkey, appellant herein, was not one of the petitioners, but his name was in the list of resident landowners owning land through which the proposed road was to run. The .name of Thomas M. Johnson was also listed as one of the resident landowners owning land through which the proposed road would run.
Due and proper notice was given, as required by law, and, upon hearing, the county court ordered the county road commissioner to view, survey and mark out said land. Said commissioner made report to the county court and the court appointed a board of commissioners to assess the damages to the property owners who refused to relinquish the right of way. Said *510board of commissioners made report finding that J. Gr. Ripkey would not be damaged by tbe establishment of said road. Thereafter, and in due time, said Ripkey filed written exceptions to the report of the board of commissioners and a jury was appointed to assess his damages. Upon a hearing before the jury in the county court the jury found that he was not damaged by the proposed road. Thereafter, and in due time, said Rip-key took an appeal to the circuit court of St. Clair county.
Trial was had in the circuit court, before a jury, the jury finding that said Ripkey suffered no damage by reason of the establishment of the road. Upon the trial in the circuit court, said Ripkey filed a motion asking the circuit court to dismiss the petition for want of jurisdiction. The substantial allegations of the motion were (1) that the original petition was not accompanied by the names of all the resident, persons owning land through which the proposed road would run, in that Thomas M. Johnson, the owner of a portion of the land through which the proposed road would run, was not named as the owner of that specific tract; and that one William C. Lucas, trustee, and the St. Clair Investment Company, a corporation, beneficiary, were the owners of an interest in a portion of the land sought to be taken, but were not named as such in the list filed with the original petition; (2) the record of the county court appointing commissioners to assess damages failed to show that the three disinterested petitioners were not of kin to any of the parties asking damages on account of the location of said road and that the report of said commissioners failed to show that they were sworn, prior to viewing the premises and passing upon the assessment of damages.
The evidence tends to show that the name of Thomas M. Johnson did accompany the original petition. filed but he was not named as the owner of a cer*511tain tract of land, which it is claimed he then owned. The evidence further showed that William C. Lucas was the trustee and the St. Clair Investment Company the beneficiary in a certain deed of trust executed by said J. Gi. Ripkey and wife, prior to the institution of these proceedings, said deed of trust having been given on a portion of the land sought to be taken for the right of way and given to secure a note of said Ripkey. Said Ripkey, the mortgagor, was in possession of the premises and his name accompanied the petition. The evidence further showed that said Lucas and the St. Clair Investment Company had no further interest in said land except such interest as they might have under said deed of trust. The evidence further showed that said Lucas and the St. Clair Investment Company were not named as resident landowners in the list of such names accompanying the original petition.
The evidence on the question of benefits and damages is disclosed by the following stipulation which is copied into the abstract in lieu of a full transcript:
“It is stipulated and agreed by and between appellant and respondents that there is evidence sufficient to support the verdict of the jury that the benefits accruing tó Ripkey, appellant, from the establishment of the road will amount to more than the damages sustained, if such benefits should be offset against damages (appellant contending that such benefits are not peculiar and should not be offset). It is agreed that appellant J. Gr. Ripkey and H. P. Binns, Z. T. Croy and J. H. Curnutte, three of petitioners, are without a public road to their farms; that the proposed public road will cross the farm of Ripkey, cutting it in two, and will take approximately two acres of his land; that it will run along the side of Croy’s land and take approximately one-half acre of his land; that it will touch the corner of Binn’s land and take approximately 225 *512square feet of Ms land; and that it will cross the -farm of Curnutte and take approximately one acre of his land. That the benefits of the road will be the same to each of these four', i. e., an outlet on a public road.
“As to the question of damages the issue between appellant and respondents is whether the benefits above described, accruing to Ripkey, should be offset against damages caused by opening of the road, respondents contending that such benefits should be offset and appellant contending that they should not.
* “It- is further agreed that all of the remaining petitioners, save and except H. P. Binns, Z. T. Croy-and J. H. Curnutte, are on a public road and that the opening of the proposed road is not absolutely necessary to put them on a public road but the opening of this road is necessary to put H. P. Binns, Z. T. Croy and J. H. Curnutte and remonstrator J. G. Ripkey on a public road.
“It is agreed that this stipulation may be printed and considered by the court in lieu of an abstract of the testimony and evidence concermng the damages and benefits of the road.”
Said Ripkey duly perfected an appeal to this court. Statément of such other facts as may be necessary to an understanding of the legal questions involved will be made in the course of the opinion.

Proceeding to Establish Road: Description of Holding of Resident Owners: Jurisdiction.

I. The court did not err in overruling appellant’s motion to dismiss the petition for want of jurisdiction. . The petition presented to the county court was “accompanied by the names of the resident- persons owMng land through which said proposed road” was to run, as required by section 9414, Revised Statutes 18991 (now section 10435, Revised Statutes 1909). The name of Thomas M. Johnson was in the list of names. It is true that the statement accompanying' the petition did not state that *513said Johnson was the owner of a certain tract through which the proposed road was to run. But a reading of the above statute will disclose that it is the names of the owners, not the description of their respective holdings affected, that is required. It is no doubt a matter of convenience and good practice to describe the land owned by each person named, but this is not made a jurisdictional requirement by the statute. Respondents ’ brief contains other well taken points ag’ainst the above contention of appellant, but, since the foregoing sufficiently answers' the contention, further discussion is deemed unnecessary.

Trustee and Beneficiary in Deed of Trust.

The trustee and beneficiary in a deed of trust, as such, are not owners within the meaning-of said statute, and the failure to list them among the resident property owners did not affect the court’s jurisdiction. [Warren v. Gibson, 40 Mo. App. 469, l. c. 476. See also Benton Land Co. v. Zeitler, 182 Mo. 251, l. c. 267-272; and Sibbett v. Steele, 240 Mo. 85, l. c. 93-4.]

Record of County Court: Commissioners to Assess Damages.

Neither did the failure of the county court record to state that the three commissioners were not of. kin to any of the parties asking damages, nor the failure of the commissioners’ report to show that the commissioners were sworn prior to viewing the premises, etc., supply sufficient ground'for the motion to dismiss.

Appeai to cóurt!*

The county court acquired- jurisdiction when the petition, in due form, accompanied by the names of the resident landowners, was filed and the required statutory notice given. Irregularities, if any, occurring in the proceedings in the county court after jurisdiction is once acquired will not deprive the circuit court of its juris*514diction on appeal. [Stutz v. Cameron, 254 Mo. 340, l. c. 358-9; Bennett v. Hall, 184 Mo. 407, l. c. 415-421.]

Special Benefits.

II. It is contended that there was no evidence of special or peculiar benefits which should be offset against damages sustained by the objector and that, therefore, the court erred in submitting that theory to the jnrjy. Appellant admits that there was sufficient evidence of benefits to sustain the verdict of J;he jury on the question of damages, if such benefits are to be considered as special or peculiar benefits and therefore proper items of offset against the damages sustained.
Prom the evidence it appears that the establishment of this proposed rdad would supply appellant’s farm with its only public road; that three other landowners, petitioners, would receive a like benefit; that all the remaining lands affected already connected with a public road and would not receive the same special or peculiar benefit accruing to appellant and the other three named landowners. We have reached the conclusion that, under the present facts, the above benefit was a special or peculiar one, as distinguished from a general benefit. In the case of So. Ill. & Mo. Bridge Co. v. Stone, 194 Mo. 175, l. c. 188, in discussing the rule as to special or peculiar benefits, Burgess, J. , said: “The benefits peculiar to that portion of the property which is not taken and which are not common to the public at large, may be set off against the damages assessed for the appropriating of the property. ’ ’
In the case of Rives v. City of Columbia, 80 Mo. App. 173, l. c. 179, the rule as to special benefits, therein applied to a very analogous situation, is tersely and correctly stated by Ellison, J., as follows:
“A special benefit does not necessarily mean such benefit as is enjoyed by one piece of property. Many pieces, belonging to different owners, may be simi*515larly situated -with reference to an improvement and yet fall far short of being all the property in the vicinity. Whenever a benefit is common to all in a vicinity, it is special to none; and it does not follow that a benefit may not be special to several without being common to all. The fact that all the property taken or injured in any given improvement receives a certain benefit does not make it a general benefit unless it is received by other property generally in that vicinity. ’ ’

Attacking Jurisdiction: Questions Requiring Extrinsic Evidence.

III. After the court had rendered final judgment in the case, but before the affidavit for an appeal was filed, appellant asked leave to renew his motion to dismiss the proceedings on the ground that the court was without jurisdiction, in that one Francis M. Ripkey was a resident owner of an undivided one-half interest in a tract of land through which the proposed road was to run and that his name did not accompany the original petition. The request was refused and an exception saved. In said motion it was claimed that said Francis M. Ripkey owned an undivided one-half interest in certain land, being the identical land for the taking of which J. G. Ripkey, appellant, is seeking to recover damages in this proceeding. Upon the trial in the circuit court, appellant testified that he was the owner of this land.
As a general rule, questions of jurisdiction over the cause of action may be raised at any stage of the proceedings. But should this rule apply to defects of jurisdiction which do not appear upon the face of the record but which require extrinsic evidence to develop the absence of jurisdiction? We are of the opinion that it is undoubtedly the better practice that questions of jurisdiction requiring the hearing of testimony should be raised before the trial is ended, so that it may properly become a part of the bill of exceptions,' and that' *516error, if any, occurring with reference thereto, may be properly called to the trial court’s attention in the motion for a new trial. Without undertaking to fix a hard and fast rule in all cases, we have no hesitancy in saying that in the present case, appellant, after testifying under oath upon the trial to a state of facts which, if true., would show proper jurisdiction, should not be permitted, after the trial had ended, to file a motion raising a jurisdictional question bottomed upon alleged facts contradicted by his own testimony given under solemn oath upon the trial. The judgment is affirmed.
Boy, G., concurs.
PER CURIAM. — -The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.